Citation Nr: 0712295	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-13 858	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Whether nonservice-connected VA pension benefits are 
payable to the veteran's spouse.  




ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active duty from June 1966 to June 1969 
and from August 1969 to October 1969.  The veteran is 
currently incarcerated in a state facility.  

In May 2006, the Board of Veterans' Appeals (VA) denied 
service connection for bilateral hearing loss and remanded 
the issue of whether nonservice-connected VA pension benefits 
are payable to the RO for additional development.  



FINDINGS OF FACT

1.  The currently demonstrated low back condition is not 
shown to be due to any event or incident of the veteran's 
service.  

2.  The annualized countable income for all periods 
subsequent to the veteran's filing of his claim for 
nonservice-connected pension exceed the maximum annual income 
for pension benefits allowed in the case of an incarcerated 
veteran.  



CONCLUSIONS OF LAW

1.  The veteran's low back disability is not due to disease 
or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  The countable income relevant to the veteran's claim for 
pension precludes the payment of VA pension benefits to his 
spouse.  38 U.S.C.A. §§ 1521, 5107, 5313 (West 2002); 38 
C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273, 3.666 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, with respect to the issue of eligibility for pension 
benefits, notice to the veteran was not sent in this case 
until later in the claims process.  

Nevertheless, in December 2003, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to pension benefits.  The RO sent a 
letter to the veteran in May 2004 in which he was informed of 
the requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

These letters advised the veteran to submit additional 
evidence to the RO to support his claims, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if his claim was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issue on appeal, none is needed.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed below, a VA examination is not necessary with 
regard to the issues on appeal.  The Board concludes that 
all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records do not show any 
complaints or findings of a low back disorder, including on 
examinations in November 1967, February 1969, as well as on 
examination for the Reserves in April 1973.  It was reported 
in March 1968 that the veteran slipped and struck his head on 
the floor or a table, which resulted in a concussion and a 
facial laceration.  It was noted in April 1968 that he had a 
swollen upper lip due to a head injury.   

The only other medical records on file are private treatment 
records dated from June 1985 to May 1989, which show x-ray 
evidence in August 1985 of spondylolisthesis at L5-S1.  The 
veteran underwent back surgery in March 1986.  

Because there is no showing of a back condition in service or 
nexus medical evidence linking the current back disability to 
service, all of the above-noted factors required to warrant 
service connection have not been shown.  

Consequently, the Board finds that the claim of service 
connection for a low back disorder must be denied.  

Due consideration has been given to the written contentions 
of the veteran.  However, a layperson, such as the veteran, 
cannot provide competent evidence to establish the etiology 
of any current diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for low back disability, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Pension Claim 

Law And Regulations

Incarcerated beneficiaries and fugitive felons--pension.  If 
any individual to or for whom pension is being paid under a 
public or private law administered by the Department of 
Veterans Affairs is imprisoned in a Federal, State or local 
penal institution as the result of conviction of a felony or 
misdemeanor, such pension payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction.  The payee will be informed of his or her rights 
and the rights of dependents to payments while he or she is 
imprisoned as well as the conditions under which payments to 
him or to her may be resumed on his or her release from 
imprisonment.  

However, no apportionment will be made if the veteran or the 
dependent is a fugitive felon as defined in paragraph (e) of 
this section.  Payments of pension authorized under this 
section will continue until notice is received by the 
Department of Veterans Affairs that the imprisonment has 
terminated.  

(a) Disability pension.  Payment may be made to the spouse, 
child or children of a veteran disqualified under this 
section: (1) If the veteran continues to be eligible except 
for the provisions of this section, and (2) If the annual 
income of the spouse or child is such that death pension 
would be payable (emphasis added).  (3) At the rate payable 
under the death pension law or the rate which the veteran was 
receiving at the time of imprisonment, whichever is less. (4) 
From the day following the date of discontinuance of payments 
to the veteran, subject to payments made to the veteran over 
the same period, if an informal claim is received within 1 
year after notice to the veteran as required by this section 
and any necessary evidence is received within 1 year from the 
date of request; otherwise payments may not be made for any 
period prior to the date of receipt of a new informal claim.  

(b) Death pension.  Payment may be made to a child or 
children where a surviving spouse or child is disqualified 
under this section: (1) If surviving spouse is disqualified 
to child or children at the rate of death pension payable if 
there were no such surviving spouse; or (2) If a child is 
disqualified, to a surviving spouse or other child or 
children at the rate of death pension payable if there were 
no such child, and (3) From the day following the date of 
discontinuance of payments to the disqualified person, 
subject to payments made to that person over the same period 
if evidence of income is received within 1 year after date of 
request; otherwise payments may not be made for any period 
prior to the date of receipt of an informal claim. (4) The 
income limitation applicable to eligible persons will be that 
which would apply if the imprisoned person did not exist.  

(c) Resumption of pension upon release from incarceration.  
Pension will be resumed as of the day of release if notice 
(which constitutes an informal claim) is received within 1 
year following release; otherwise resumption will be 
effective the date of receipt of such notice.  Where an award 
or increased award was made to any other payee based upon the 
disqualification of the veteran, surviving spouse, or child 
while in prison, such award will be reduced or discontinued 
as of date of last payment and pension will be resumed to the 
released prisoner at a rate which will be the difference, if 
any, between the total pension payable and the amount which 
was paid to the other person or persons through the date of 
last payment and thereafter the full rate.  

(d) Veteran entitled to compensation.  If an imprisoned 
veteran is entitled to a lesser rate of disability 
compensation, it shall be awarded as of the 61st day of 
imprisonment in lieu of the pension the veteran was receiving 
if the veteran has neither spouse nor child.  If the veteran 
has a spouse or a child, compensation will be awarded only 
after the veteran has been furnished an explanation of the 
effect of electing compensation on the amount available for 
apportionment.  If the veteran then requests compensation, it 
shall be awarded from the date veteran requests the 
Department of Veterans Affairs to take such action.  

(e) Fugitive felons. (1) Pension is not payable on behalf of 
a veteran for any period during which he or she is a fugitive 
felon.  Pension or death pension is not payable on behalf of 
a dependent of a veteran for any period during which the 
veteran or the dependent is a fugitive felon.  

(2) For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after conviction 
for an offense, or an attempt to commit an offense, which is 
a felony under the laws of the place from which the person 
flees; or (ii) Violating a condition of probation or parole 
imposed for commission of a felony under Federal or State 
law.  

(3) For purposes of paragraph (e) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law. (4) For purposes of 
paragraph (e) of this section, the term dependent means a 
spouse, surviving spouse, child, or dependent parent of a 
veteran.  38 U.S.C. 501(a), 5313, 5313B; 
38 C.F.R. § 3.666.  


Analysis

The evidence on file reveals that the veteran has been 
incarcerated since 1989.  The veteran contends that, despite 
his incarceration, pension benefits that would have gone to 
him should have gone to his wife and that the relevant 
regulation is the "Old Law" income limits provided in the 
Protected Rate Pension Tables.  According to his recent 
statements, he believes that VA is using the wrong rate 
tables to determine his wife's income limit.  

Although there is a question as to whether the veteran's 
disabilities are sufficient to warrant entitlement to pension 
benefits, the Board finds that it does not need to address 
this question because the veteran's spouse is not entitled to 
receive any benefits that would have gone to the veteran but 
for his incarceration.  

As noted, special rules govern the apportionment of VA 
disability pension benefits payable on account of 
incarcerated veterans.  However, payment may be made to the 
spouse of an incarcerated veteran only if the annual income 
of the spouse is such that death pension would be payable.  
See 38 C.F.R. § 3.666(a)(2).  

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. 
§ 1521 (West 2002).  In determining countable income, all 
payments of any kind or from any source will be included 
unless specifically excluded by law or regulation.  38 
U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.262, 3.271, 3.272 
(2006).  

The evidence reveals that the veteran's wife has reported 
income for VA purposes, meaning less paid medical expenses, 
of over $8700 every year since 2002.  For example, for 2005, 
wages were reported to be $21,000 and medical expenses were 
$7,641.15, providing VA income of $13,358.85.  

The maximum annual death pension rate for a spouse with no 
dependents in effect when the veteran first submitted his 
claim for pension in 2002 was $6,497.  See VA Manual M21-1, 
Appendix B.  The maximum annual pension rate (MAPR) is set by 
Congress.  That rate, which may change yearly, is published 
in Appendix B of the Veterans Benefits Administration Manual 
M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 
3.23.  The MAPR has subsequently risen to $7,329, effective 
December 1, 2006.  Consequently, the income of the veteran's 
spouse has been greater than the maximum allowable annual 
income throughout the appeal period.  

The Board is bound by VA regulations, instructions of the 
Secretary of Veterans Affairs, precedent opinions of the 
chief legal officer of VA, and precedent opinions of the 
Court of Veterans Appeals.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2002).  The income limits for receipt of an 
apportionment of VA disability pension benefits for 
incarcerated veterans are controlled solely by the above-
cited law and regulations.  

The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 
8 Vet. App. 346, 351-52 (1995); Sabonis V. Brown, 6 Vet. App. 
426, 430 (1994).  

Based upon the foregoing, the Board finds that the claim for 
an apportionment of VA disability pension benefits for 
incarcerated veterans is legally insufficient.  Sabonis.  

The Board has reviewed the evidence in this case, and finds 
that the RO correctly computed the average household income 
of the veteran's spouse, as well as her allowable deductions 
for her medical expenses.  In view of the foregoing, and for 
the reasons and bases stated, the claim for an apportionment 
of VA disability pension benefits of an incarcerated veteran 
must be denied.  

In a statement dated and received by VA in December 2006, the 
veteran questions where VA is getting its information on 
maximum annual pension rates, and the veteran refers to the 
maximum "Old Law" income limit.  

In response, the Board would again note that, based on the 
above cited VA law and regulation applicable to cases such as 
this in which it must be determined whether the spouse of an 
incarcerated veteran is eligible for pension benefits that 
could have been awarded to an unincarcerated veteran, it is 
the death pension rate provided in VA Manual M21-1, Appendix 
B, that is applicable, rather than the maximum "Old Law" 
income limit.  38 C.F.R. § 3.666(a)(2), (3) (These limits can 
also be found on line at 
http://vbaw.vba.va.gov/bl/21/publicat/Manuals/Rates/index.htm
#BM02).  



ORDER

Service connection for a low back disorder is denied.  

Nonservice-connected VA pension benefits are not payable to 
the veteran's spouse.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


